Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 4 is objected to as being rejected by a rejection base claim but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the term innovation is removed. 
Claim 5 is objected to as being rejected by a rejection base claim but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the term innovation is removed. 
Claim 6 is objected to as being rejected by a rejection base claim but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the term innovation is removed. 
Claim 7 is objected to as being rejected by a rejection base claim but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the term innovation is removed. 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.  Claim 1 recites “…which are functions of the measured and estimated values of the parameters relating to the flight and of innovation terms which correspond to the difference between a measured flight parameter value and said estimated value”. 
The phrase “innovation term(s)” is vague and indefinite.   See MPEP sec. 2173.06.   In paragraph 206, this is identified as corresponding to the difference between a flight parameter and estimated value.  In paragraph 306 this corresponds to a modeling bias but does not say anything as to why this is “an innovation” which is defined as “1 : a new idea, method, or device : novelty. 2 : the introduction of something new.”  The specification is silent as to a new novel modeling bias or why this is considered an innovation or not.  The phrase innovation terms are subjective and may be considered to one person as an innovation but to another as not to an innovation.  When a subjective term is used in the claim, the examiner should determine whether the specification supplies some standard for measuring the scope of the term, similar to the analysis for a term of degree. Clearly a modeling bias is different than an innovation term.  The claim is vague as to what is being applied.  Some objective standard must be provided in order to allow the public to determine the scope of the claim. A claim that requires the exercise of subjective judgment without restriction may render the claim indefinite. In re Musgrave, 431 F.2d 882, 893 (CCPA 1970). Claim scope cannot depend solely on the unrestrained, subjective 
For example, in Datamize, the invention was directed to a computer interface screen with an "aesthetically pleasing look and feel." Datamize, 417 F.3d at 1344-45. The meaning of the term "aesthetically pleasing" depended solely on the subjective opinion of the person selecting features to be included on the interface screen. Nothing in the intrinsic evidence (e.g., the specification) provided any guidance as to what design choices would result in an "aesthetically pleasing" look and feel. Datamize, 417 F.3d at 1352. The claims were held indefinite because the interface screen may be "aesthetically pleasing" to one user but not to another. Datamize, 417 F.3d at 1350.   
  Perhaps the term “innovation term” should be amended to modeling bias term.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of 

Claim 1 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2015/0094982 A1 to Dupont that was filed in 2012 (hereinafter “Dupont”) and in view of U.S. Patent No.: US10121384B2 to Hale. 
    PNG
    media_image1.png
    591
    637
    media_image1.png
    Greyscale

Dupont discloses “1. A method for monitoring and estimating: parameters relating to the flight of an aircraft (AC); statuses of sensors (Cl, C2, CN), the statuses being representative of an operation of said sensors (Cl, C2,..., CN); and (see abstract and paragraph 47-51)
a status of a parameter (PI) corresponding to the current weight of the aircraft (AC), the status being representative of the validity of said parameter, the method comprising: (see abstract and paragraph 47-51; see FIG. 5-8 where certain parameters are determined to be unreliable)

    PNG
    media_image2.png
    748
    634
    media_image2.png
    Greyscale
an initialization step (El), implemented by an initialization module (3), including initializing the statuses of sensors (Cl, C2,..., CN) configured to determine flight parameters of the aircraft (AC) and the status of the parameter (PI) corresponding to the current weight of the aircraft (AC) and in initializing parameters used in the implementation of the monitoring and estimation device (1); the method further comprising the following steps, implemented iteratively:  (see paragraph 46 where an angle of incidence and a pitch angle is determined and a velocity vector is determined and in paragraph 47-48 a true air speed is determined and a wind velocity is determined; see paragraph 49 where reliability of the sensor measurements are made; see also paragraph 49-67 where other sensors are determined )
an estimation step (E2), implemented by an estimation module (4), including determining an estimation of the values of the parameters relating to the flight of the aircraft (AC) and an estimation of the error of said weight, from:  (see paragraph 50-77)
measurements of the parameters relating to the flight supplied by the sensors (Cl, C2,..., CN); (see paragraph 50-77)
parameters relating to the flight initialized in the initialization step (El) or estimated on the preceding iteration of the estimation step (E2); and (see paragraph 12-36 where a first mass of the 

    PNG
    media_image3.png
    675
    675
    media_image3.png
    Greyscale
statuses associated with each of said sensors (Cl, C2,..., CN), the estimation step (E2) further comprising generating residues (r;) which are functions of the measured and estimated values of the parameters relating to the flight and of innovation terms which correspond to the difference between a measured flight parameter value and said estimated value;  (see paragraph 93-105)

    PNG
    media_image4.png
    789
    578
    media_image4.png
    Greyscale
a first transmission step (E3), implemented by a first transmission module (7), including:
transmitting to a user device (6) and to a detection module (5) a signal representative of the estimation of the values of the parameters relating to the flight of the aircraft (AC) and of the estimation of the error of the current weight parameter, determined in the estimation step (E2), (see paragraph 343-368 and 28-30 and 51-52; 70-77); (see paragraph 93-105 and a mach number 141 and 150, 138 and 146 indicators; see paragraph 24-36)
sending to said detection module (5) a signal representative of the residues generated in the estimation step (E2);
a detection step (E4), implemented by a detection module (5), including determining the different statuses associated with each of said sensors (Cl, C2,..., CN) and with the parameter (PI) corresponding to the current weight of the aircraft (AC), from: (see paragraph 93-105)
the estimation of the values of the residues (rj) determined in the estimation step (E2); (see paragraph 93-105)
the estimation of the values of the parameters relating to the flight of the aircraft (AC) determined in the estimation step (E2); (see paragraph 93-133)
the measurements of the parameters relating to the flight supplied by the sensors (Cl, C2,..., CN); (see paragraph 172-198) (see paragraph 93-105; 236; 309)
the estimation of the error of the current weight parameter (PI) determined in the estimation step (E2); and (see paragraph 80-95; 172-198) (see paragraph 93-105 and 369)
the statuses determined on the preceding iteration of the detection step (E4) or initialized in the initialization step (El); (see claims 15-25)”; 
Dupont is silent as to but Hale teaches “…a second transmission step (E5), implemented by a second transmission module (8), including transmitting to the user device (6)”  (see Fig. 1 where a second mobile application 150 can receive data from the server and a first mobile application 140 and this can include an aircraft weight; see col. 11, lines 1-49)
 “…and, on the next iteration, to the estimation module (4) the different statuses associated with each of said sensors (Cl, C2,..., CN) and the status associated with said parameter (PI) corresponding to the current weight”.  (see paragraph 21-36 and 45 and the auxiliary display device with the updated parameter relating to the flight; see paragraph 150-190; 192-206; 243-247 and cl. 15-29). 
            It would have been obvious to combine the teachings of HALE with the disclosure of DUPONT before the effective filing date of the present disclosure since HALE teaches that a remote computing device can obtain flight parameters associated with a flight to a remote subscriber.  The remote subscriber can monitor one or more parameters of the flight on a user interface or a second subscriber user interface.  Aircraft performance and accurate predictions can be provided and corrected and tracked via a subscriber.     This provides improved productivity and improved remote management of the flight. See col. 31, lines 1-40 and col. 42-44 of Hale.  

Claim 2 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2015/0094982 A1 to Dupont that was filed in 2012 (hereinafter “Dupont”) and in view of U.S. Patent No.: US10121384B2 to Hale and in view of U.S. Patent No.: 5,761,625 to Honcik et al. 
Dupont is silent but Honcik teaches “…2. The method according to claim 1, wherein the estimation step (E2) comprises the following substeps:
an adaptation substep (E21), implemented by an adaptation submodule (41), including determining a variance and/or a validity Boolean associated with each of the measurements of the parameters relating to the flight supplied by the sensors (Cl, C2,..., CN) (see col. 7, lines 9-55) ”
  
    PNG
    media_image5.png
    533
    709
    media_image5.png
    Greyscale
          It would have been obvious to combine the teachings of HONICK ET AL. with the disclosure of DUPONT before the effective filing date of the present disclosure since HONICK et al. teaches to provide a processor that can receive sensor data and then classify the sensor data as a Boolean validity of true or false.   This can ensure that the raw flight data is checked and determined to be accurate or not accurate prior to storing the data to ensure that only correct and accurate data is stored and used with other computing devices systems.  The validation rules can be passed into the 

Dupont discloses “…and of the setting parameters associated with the estimation algorithm used in an estimation substep (E22), from: (see paragraph 93-133)
said measurements of the parameters relating to the flight, and the statuses associated with each of said sensors (Cl, C2,..., (see paragraph 172-198) (see paragraph 93-105; 236; 309)CN); the adaptation substep (E21) further comprising correcting the current weight from a weight error estimated on the preceding iteration or initialized in the initialization step (El), and from a status associated with the parameter (PI) corresponding to the weight; (see paragraph 80-95; 172-198) (see paragraph 93-105 and 369)
an estimation substep (E22), implemented by an estimation submodule (42), including determining the estimation of the values of the parameters relating to the flight and an estimation of the error of said weight, from: (see paragraph 21-36 and 45 and the auxiliary display device with the updated parameter relating to the flight; see paragraph 150-190; 192-206; 243-247 and cl. 15-29).
the measurements of the parameters relating to the flight supplied by said sensors (Cl, C2,..., CN); (see paragraph 46 where an angle of incidence and a pitch angle is determined and a velocity vector is determined and in paragraph 47-48 a true air speed is determined and a wind velocity is determined; see paragraph 49 where reliability of the sensor measurements are made; see also paragraph 49-67 where other sensors are determined )
the parameters relating to the flight estimated on the preceding iteration or initialized in the initialization step (El); and (see paragraph 343-368 and 28-30 and 51-52; 70-77); (see paragraph 93-105 and a mach number 141 and 150, 138 and 146 indicators; see paragraph 24-36)
 “…the variance and/or the validity Boolean of each of the measurements of the parameters relating to the flight and of the setting parameters determined in the adaptation substep (E21), the estimation substep (E22)” (see col. 7, lines 9-55) ”
  
    PNG
    media_image5.png
    533
    709
    media_image5.png
    Greyscale
          It would have been obvious to combine the teachings of HONICK ET AL. with the disclosure of DUPONT before the effective filing date of the 

Dupont discloses “…further comprising generating the residues from the estimated and measured parameters relating to the flight and from the innovation terms”. (see paragraph 93-105) (see paragraph 80-95; 172-198) (see paragraph 93-105 and 369)”. 
Claim 3 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2015/0094982 A1 to Dupont that was filed in 2012 (hereinafter “Dupont”) and in view of U.S. Patent No.: US10121384B2 to Hale.

Dupont discloses “…3. The method according to claim 1, wherein the detection step (E4) comprises the following substeps:
a substep (E41) of detection of a failing sensor and of incorrect parameters relating to the flight, implemented by a detection submodule (51), including determining: (see paragraph 5-12 and 123-124)
the common status associated with the sensor (Cl) configured to measure the angle of incidence (a) of the aircraft (AC) and with the parameter (PI) corresponding to the current weight; and (see paragraph 46 where an angle of incidence and a pitch angle is determined and a 
the status associated with the other sensors (C2, C3, ..., CN),
from: (see paragraph 5-12 and 123-124)
the measurements of the parameters relating to the flight supplied by said sensors (Cl, ..., CN); :  (see paragraph 46 where an angle of incidence and a pitch angle is determined and a velocity vector is determined and in paragraph 47-48 a true air speed is determined and a wind velocity is determined; see paragraph 49 where reliability of the sensor measurements are made; see also paragraph 49-67 where other sensors are determined )
the estimation of the values of the parameters relating to the flight and the weight error;  (see paragraph 21-36 and 45 and the auxiliary 
the statuses associated with each of said sensors (Cl, ..., CN) and with the parameter (PI) corresponding to a current weight of the aircraft (AC) determined on the preceding iteration or initialized in the initialization step (El;) and (see claims 15-29 and paragraph 20-36)
the residues (r;);
a substep (E42) of validation of the angle of incidence and of the current weight, implemented by a validation submodule (52), including determining the status associated with the parameter (PI) corresponding to the current weight and the status associated with the sensor (Cl) configured to measure the angle of incidence (a), from:  (see paragraph 47-56, 72)
the common status associated with the sensor (Cl) configured to measure the angle of incidence (a) of the aircraft (AC) (see paragraph 47-56, 72)and with the parameter (PI) corresponding to the current weight; (see claims 15-29 and paragraph 20-36)
the statuses associated with the other sensors (C2, C3,..., CN); the estimated parameters relating to the flight; the estimated weight error; (see claims 15-29 and paragraph 20-36)the measured parameters relating to the flight; (see paragraph 80-95; 172-198) (see paragraph 93-105 and 369)
 the residues generated in the estimation substep (E22); and a lift coefficient (CL) supplied from an embedded modelling fed by the parameters relating to the flight estimated and measured by the sensors (Cl, C2, ..., CN)”. (see paragraph 101-122 and 130-144)
 Claim 9 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2015/0094982 A1 to Dupont that was filed in 2012 (hereinafter “Dupont”) and in view of U.S. Patent No.: US10121384B2 to Hale.

Dupont discloses “…9.    The method according to claim 1, wherein the statuses associated with each of said sensors (Cl, C2, ..., CN) are also determined from auxiliary statuses associated with each of said sensors that can be sent to the detection module (5) by a monitoring module (9). (see paragraph 5-12 and 123-124) (see paragraph 130-153 and 146)  (see paragraph 21-36 and 45 and the auxiliary display device with the updated parameter relating to the flight; see paragraph 150-190; 192-206; 243-247 and cl. 15-29)”.
Claim 10 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2015/0094982 A1 to Dupont that was filed in 2012 (hereinafter “Dupont”) and in view of U.S. Patent No.: US10121384B2 to Hale and in view of U.S. Patent No.: 5,761,625 to Honcik et al. 

Dupont discloses “…10.    The method according to claim 2, wherein, for a measured consolidated flight parameter from a plurality of sensors, the method comprises the following substeps implemented by a unitary verification module (10), when a failure is   detected for a sensor measuring said flight parameter for which said measurement is used as input for the estimation module (4): : (see paragraph 5-12 and 123-124) (see paragraph 130-153 and 146) (see paragraph 21-36 and 45 
a substep (E61) of reconfiguration of the estimation submodule to not take account of the incorrect measurement of the flight parameter used hitherto in the estimation substep (E22),
a substep (E62) of computation of the difference between the estimation of said flight parameter and of the measurement of one of said sensors derived from the plurality of sensors, for each of the measurements derived from the plurality of sensors, (see paragraph 343-368 and 28-30 and 51-52; 70-77); (see paragraph 93-105 and a mach number 141 and 150, 138 and 146 indicators; see paragraph 24-36)
if the absolute value of the difference is less than a predetermined value, the measurement being retained in the estimation substep (E22). (see paragraph 80-95; 172-198) (see paragraph 93-105 and 369)
  
    PNG
    media_image5.png
    533
    709
    media_image5.png
    Greyscale
          It would have been obvious to combine the teachings of HONICK ET AL. with the disclosure of DUPONT before the effective filing date of the present disclosure since HONICK et al. teaches to provide a processor that can receive sensor data and then classify the sensor data as a Boolean validity of true or false.   This can ensure that the raw flight data is checked and determined to be accurate or not accurate prior to storing the data to ensure that only correct and accurate data is stored and used with other computing devices systems.  The validation rules can be passed into the 

Claim 11 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2015/0094982 A1 to Dupont that was filed in 2012 (hereinafter “Dupont”) and in view of U.S. Patent No.: US10121384B2 to Hale. 

“11. A device for monitoring and estimating: parameters relating to the flight of an aircraft (AC); statuses of sensors, the statutes being representative of an operation of said sensors (Cl, C2,..., CN); (see abstract and paragraph 47-51)and a status of a parameter (PI) corresponding to the current weight of the aircraft (AC), the status being representative of the validity of said parameter (PI), wherein the device comprises: (see abstract and paragraph 47-51; see FIG. 5-8 where certain parameters are determined to be unreliable)
an initialization module (3), configured to initialize the statuses of sensors (Cl, C2,..., CN) configured to determine parameters relating to the flight of the aircraft (AC) and the status of the parameter (PI) corresponding to the current weight of the aircraft and to initialize parameters used in the implementation of the monitoring and estimation device (1);
wherein the monitoring and estimation device (1) further comprises the following modules, implemented iteratively: :  (see paragraph 46 where an angle of incidence and a pitch angle is determined and a velocity vector is determined and in paragraph 47-48 a true air speed is determined and a wind velocity is determined; see paragraph 49 where reliability of the sensor 
an estimation module (4), configured to determine an estimation of the values of the parameters relating to the flight of the aircraft (AC) (see paragraph 50-77)and an estimation of an error of the current weight parameter (PI), from:
measurements of the parameters relating to the flight supplied by the sensors (Cl, C2,..., CN), (see paragraph 12-36 where a first mass of the aircraft is made and then after the aircraft takes off a second mass of the aircraft is made from lift equations and consumed fuel masses and a credibility of these masses and coefficients)
parameters relating to the flight initialized in the initialization step (El) or estimated on the preceding iteration of the estimation step (E2) and statuses associated with each of said sensors (Cl, C2,..., CN), (see paragraph 172-198) (see paragraph 93-105; 236; 309)
(see paragraph 93-105) the estimation module (4) being also configured to generate residues (rj) which are functions of the measured and estimated values of the parameters relating to the flight and of innovation terms which correspond to the difference between a measured flight parameter value and said estimated value; (see paragraph 93-105) (see paragraph 93-133) (see paragraph 172-198) (see paragraph 93-105; 236; 309)
Dupont is silent as to but Hale teaches “…a first transmission module (7) configured to:
transmit to a user device (6) and to a detection module (5) a signal representative of the estimation of the values of the parameters relating to the flight of the aircraft (AC) ”  (see Fig. 1 where a second mobile application 150 can receive data from the server and a first mobile application 140 and this can include an aircraft weight; see col. 11, lines 1-49)
Dupont discloses “…and of the estimation of the error of the current weight parameter (PI), determined in the estimation step (E2), (see paragraph 80-95; 172-198) (see paragraph 93-105 and 369)

send a signal representative of the residues generated in the estimation step (E2) to said detection module (5); (see paragraph 93-133)

a detection module (5) configured to determine the different statuses associated with each of said sensors (Cl, C2,..., CN) and with the parameter (PI) corresponding to the current weight of the aircraft (AC), from:  (see paragraph 21-36 and 45 and the auxiliary display device with the updated parameter relating to the flight; see paragraph 150-190; 192-206; 243-247 and cl. 15-29).
the estimation of the values of the residues determined in the estimation step (E2), (see paragraph 93-105)
the estimation of the values of the parameters relating to the flight of the aircraft (AC) determined in the estimation step (E2), (see paragraph 93-105)
the measurements of the parameters relating to the flight supplied by the sensors (Cl, C2, ..., CN), (see paragraph 93-105)
the estimation of the error of the current weight parameter (PI) determined by the estimation module (4), ), (see paragraph 343-368 and 28-30 and 51-52; 70-77); (see paragraph 93-105 and a mach number 141 and 150, 138 and 146 indicators; see paragraph 24-36)
said statuses determined on the preceding iteration or initialized in the initialization step (El); and ), (see paragraph 343-368 and 28-30 and 51-52; 70-77); (see paragraph 93-105 and a mach number 141 and 150, 138 and 146 indicators; see paragraph 24-36)
Dupont is silent as to but Hale teaches “…a second transmission module (8) configured to transmit to the user device (6) and, (see Fig. 1 where a second mobile application 150 can receive data from the server and a first mobile application 140 and this can include an aircraft weight; see col. 11, lines 1-49)
Dupont discloses “…on the next iteration, to the estimation module (4) the different statuses associated with each of said sensors (Cl, C2,..., CN) and the status associated with said parameter (PI) corresponding to the current weight. ”.  (see paragraph 21-36 and 45 and the auxiliary display device with the updated parameter relating to the flight; see paragraph 150-190; 192-206; 243-247 and cl. 15-29).        
            It would have been obvious to combine the teachings of HALE with the disclosure of DUPONT before the effective filing date of the present disclosure since HALE teaches that a remote computing device can obtain flight parameters associated with a flight to a remote subscriber.  The remote subscriber can monitor one or more parameters of the flight on a user interface or a second subscriber user interface.  Aircraft performance and accurate predictions can be provided and corrected and tracked via a subscriber.     This provides improved productivity and improved remote management of the flight. See col. 31, lines 1-40 and col. 42-44 of Hale.  

Claim 12 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2015/0094982 A1 to Dupont that was filed in 2012 (hereinafter “Dupont”) and in view of U.S. Patent No.: US10121384B2 to Hale and in view of U.S. Patent No.: 5,761,625 to Honcik et al. 

Dupont is silent but Honcik teaches “…12. The device according to claim 11, wherein the estimation module (4) comprises:
an adaptation submodule (41) configured to determine a variance and/or a validity Boolean associated with each of the measurements of the parameters(see col. 7, line 9-55)”…
  
    PNG
    media_image5.png
    533
    709
    media_image5.png
    Greyscale
          It would have been obvious to combine the teachings of HONICK ET AL. with the disclosure of DUPONT before the effective filing date of the present disclosure since HONICK et al. teaches to provide a processor that can receive sensor data and then classify the sensor data as a Boolean 

Dupont discloses “…  relating to the flight supplied by the sensors (Cl, C2,..., CN) and of the setting parameters associated with the estimation algorithm used in an estimation submodule (42), from: ” (see paragraph 93-133)
said measurements of the parameters relating to the flight and the statuses associated with each of said sensors (Cl, C2,..., CN); (see paragraph 172-198) (see paragraph 93-105; 236; and 309)
wherein the adaptation submodule (41) is also configured to correct the current weight of the aircraft (AC) from a weight error estimated on the preceding iteration or initialized by the initialization module (3), and from a status associated with the parameter (PI) corresponding to the weight, (see paragraph 80-95; 172-198) (see paragraph 93-105 and 369)
wherein the estimation submodule (42) is configured to determine the estimation of the values of the parameters relating to the flight and an estimation of the error of said weight, from: : (see paragraph 21-36 and 45 and the auxiliary display device with the updated parameter relating to the flight; see paragraph 150-190; 192-206; 243-247 and cl. 15-29).
the measurements of the parameters relating to the flight supplied by said sensors (Cl, C2,..., CN), (see paragraph 46 where an angle of incidence and a pitch angle is determined and a velocity vector is determined and in paragraph 47-48 a true air speed is determined and a 
the parameters relating to the flight estimated on the preceding iteration or initialized in the initialization step (El), and (see paragraph 343-368 and 28-30 and 51-52; 70-77); (see paragraph 93-105 and a mach number 141 and 150, 138 and 146 indicators; see paragraph 24-36)
Dupont is silent but Honcik teaches “…the variance and/or the validity Boolean of each of the measurements of the parameters relating to the flight and of the setting parameters determined in the adaptation substep (E21), )” (see col. 7, lines 9-55) ”
See motivation statement above. 
Dupont discloses “…wherein the estimation submodule (42) is also configured to generate residues from the estimated and measured parameters relating to the flight and from the innovation terms. ”. (see paragraph 93-105) (see paragraph 80-95; 172-198) (see paragraph 93-105 and 369)”.
Claims 13 and 14 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2015/0094982 A1 to Dupont that was filed in 2012 (hereinafter “Dupont”) and in view of U.S. Patent No.: US10121384B2 to Hale.

Dupont discloses “…13. The device according to claim 11, wherein the detection module (5) comprises:
a detection submodule (51) configured to determine: : (see paragraph 5-12 and 123-124)
the common status associated with the sensor (Cl) configured to measure the angle of incidence (a) of the aircraft (AC) and with the parameter (PI) corresponding to the current weight, and (see paragraph 46 where an angle of incidence and a pitch angle is determined and a velocity vector is determined and in paragraph 47-48 a true air speed is determined and a wind velocity is determined; see paragraph 49 where reliability of the sensor measurements are made; see also paragraph 49-67 where other sensors are determined ) (see paragraph 12-36 where a first 
the status associated with the other sensors (C2, C3, ..., CN), (see paragraph 46 where an angle of incidence and a pitch angle is determined and a velocity vector is determined and in paragraph 47-48 a true air speed is determined and a wind velocity is determined; see paragraph 49 where reliability of the sensor measurements are made; see also paragraph 49-67 where other sensors are determined ) (see paragraph 5-12 and 123-124)
from:
the measurements of the parameters relating to the flight supplied by said sensors (C2, C3, ..., CN), (see paragraph 46 where an angle of incidence and a pitch angle is determined and a velocity vector is determined and in paragraph 47-48 a true air speed is determined and a wind velocity is determined; see paragraph 49 where reliability of the sensor measurements are made; see also paragraph 49-67 where other sensors are determined )
 
the estimation of the values of the parameters relating to the flight and the weight error, ;  (see paragraph 21-36 and 45 and the auxiliary display device with the updated parameter relating to the flight; see paragraph 150-190; 192-206; 243-247 and cl. 15-29).
the statuses associated with each of said sensors (C2, C3,
CN) and with a parameter (PI) corresponding to a current weight of the aircraft (AC) determined on the preceding iteration or initialized by the initialization module (3), the residues; and (see claims 15-29 and paragraph 20-36)
a validation submodule (52) configured to determine the status associated with the parameter (PI) corresponding to the current weight and the status associated with the sensor (Cl) configured to measure the angle of incidence (a), from: (see paragraph 47-56, 72)
the common status associated with the sensor (Cl) configured to measure the angle of incidence (a) of the aircraft (AC) (see paragraph 47-56, 72)and with the parameter (PI) corresponding to the current weight, (see claims 15-29 and paragraph 20-36)
the statuses associated with the other sensors (C2, C3,..., CN), the estimated parameters relating to the flight, the estimated weight error, (see claims 15-29 and paragraph 20-36) the measured parameters relating to the flight, (see paragraph 80-95; 172-198) (see paragraph 93-105 and 369) the residues generated in the estimation substep (E22), and a lift coefficient (CL) supplied from an embedded modelling fed by the parameters relating to the flight estimated and measured by said sensors (Cl, C2, ..., CN). )”. (see paragraph 101-122 and 130-144)
            It would have been obvious to combine the teachings of HALE with the disclosure of DUPONT before the effective filing date of the present disclosure since HALE teaches that a remote computing device can obtain flight parameters associated with a flight to a remote subscriber.  The remote subscriber can monitor one or more parameters of the flight on a user interface or a second subscriber user interface.  Aircraft performance and accurate predictions can be provided and corrected and tracked via a subscriber.     This provides improved productivity and improved remote management of the flight. See col. 31, lines 1-40 and col. 42-44 of Hale.  

“…14. An aircraft comprising a device (1) for monitoring and estimating flight parameters of an aircraft (AC), according to claim 11. (see paragraph 46 where an angle of incidence and a pitch angle is determined and a velocity vector is determined and in paragraph 47-48 a true air speed is determined and a wind velocity is determined; see paragraph 49 where reliability of the sensor measurements are made; see also paragraph 49-67 where other sensors are determined ) (see paragraph 12-36 where a first mass of the aircraft is made and then after the aircraft takes off a second mass of the aircraft is made from lift equations and consumed fuel masses and a credibility of these masses and coefficients);        

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. sec. 101 as being directed to an abstract idea without significantly more.  The claim recites mere generic 
Step 1: Are the claims are directed to an article, machine, manufacturing an article or a process. This is a statutory class of subject matter.  Claim 1 is directed to a method of determining a weight parameter of a flight using generic sensors.  Claim 11 is directed to an apparatus for determining a weight parameter of a flight using generic sensors.  The claims are statutory. 
Step 2: The claims recited an abstract idea.  Abstract ideas can be grouped as a mathematical concept, a mental process, and certain methods of organizing human activity can be an abstract idea.   
Step 2a: Do the claims have an integration into a practical application, or an additional element or combination that imposes a meaningful limit of the judicial exception such that the claim is more than a drafting effort to monopolize the exception.  These can include improvements to a technology, reducing or transforming an article to a different state or thing 
Step 2b is the combination of the steps unconventional? Limitations of an inventive concept include improvements to the functioning of a computer, applying using a machine with the judicial exception, reducing the article to a different thing, applying the judicial exception in a meaningful way.  
Improvements can pertain to improvement in the functioning of the computer itself or a computer functionality. 
Well understood,  routine and conventional changes are excluded under step 2a. See MPEP 2106.04(a). 
McRo where animation tasks were held to be improvements v. Affinity labs.  The feature that leads to the improvement must be in the claim. 
A claim limitation can integrate a judicial exception by implementing the exception with a particular machine or manufacture that is integral to the claim. See MPEP 2106.05(b).  A generic computer that is specifically programmed does not automatically overcome the exception and it must integrate the judicial exception. The method is directed to the determining of the weight is shown in Dupont and is not unconventional. 
A claim limitation can integrate a judicial exception by using or applying the judicial exception beyond general linking the use to a particular technological environment such that the claim as a whole is more than a drafting effort designed to monopolize the invention.  
(For Example 37 of the USPTO Guidance:   A method rearranging icons on a GUI by tracking the icons are selected or the amount of memory allocated to the icon, and then ranking the icons, and then placing those icons that are the most used next to or closest to the start icon of the computer based on the amount of use.  Step 1 does this claim fall into a statutory category?  Yes, the claim recites a method and a series of steps and is a process. Step 2A prong 1: is there a judicial exception recited and 
For example, Example 38, organizing patient records, Step 1: the claim is directed to a process and a series of steps; Step 2A it recites an abstract idea of organizing activity.  Step 2A prong two: Is there any additional element or combination of elements that recite more than the judicial exception or is more than an attempt to draft around the judicial exception.  The claims recite 1. Storing, 2. Remote access, 3. Converting by a content server, automatically generating a message, and transmitting data.  This combination of additional elements integrate the abstract idea into a 
For example, example 38 claim 2 step 2a prong one the claims recite 1. Storing providing access and messaging. This is a method of organizing human activity.   The claims recite performance of claim limitations using generic computer components but does not preclude the claim limitation from being in the certain methods of organizing human activity; this claim 2 recites an abstract idea; Step 2a, prong 2; are there any additional elements that apply on or rely on the judicial exception in a manner that provides meaningful limitations?  The claims recite storing information on a memory in a network based storage devices. The claim as a whole does not integrate the abstract idea into a practical application as they do not impose meaningful limits on the abstract idea as the components are at a high level of generality.  Step 2B are there elements or combination of elements that are more than the abstract of idea.  The claims recite networked memory. This is implementing the abstract idea on a generic computer.  Step 2B is no the claim does not provide the inventive concept 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is 






/JEAN PAUL CASS/               Primary Examiner, Art Unit 3668